            CASE 0:19-cv-01863-TNL Doc. 32 Filed 12/29/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Linda S. H.,                                            Case No. 19-cv-1863 (TNL)

                Plaintiff,

 v.                                                              ORDER

 Andrew Saul,
 Commissioner of Social Security,

                Defendant.


 Edward C. Olson, 331 2nd Avenue South, Suite 420, Minneapolis, MN 55401 (for
 Plaintiff); and

 Elvi D. Jenkins, Special Assistant United States Attorney, Social Security Administration,
 1301 Young Street, Mailroom 104, Dallas, TX, 75202 (for Defendant).


                                    I. INTRODUCTION

       This matter comes before the Court on Plaintiff Linda S. H.’s Motion for Award of

Attorney’s Fees Pursuant to the Equal Access to Justice Act (“EAJA”). (ECF No. 27.)      For

the reasons that follow, the Court grants this motion.

                                      II. DISCUSSION

       Plaintiff initiated an action for judicial review of the Commissioner’s denial of her

disability benefits. (ECF No. 1.) Cross motions for summary judgment were subsequently

filed by Plaintiff and the Commissioner. (ECF Nos. 15, 17.) On July 27, 2020, the Court

issued an Order granting Plaintiff’s motion, denying the Commissioner’s motion, and

remanding the matter to the Commissioner for further proceedings. (ECF No. 23.) Plaintiff

then filed the instant motion.

                                               1
            CASE 0:19-cv-01863-TNL Doc. 32 Filed 12/29/20 Page 2 of 2




       Under the EAJA, “a party who prevails in a civil action against the United States—

including a lawsuit seeking judicial review of administrative action—shall be awarded fees

and expenses ‘unless the court finds that the position of the United States was substantially

justified or that special circumstances make an award unjust.’” Rapp v. Colvin, No. 12-cv-

2473 (PJS/TNL), 2014 WL 5461889, at *1 (D. Minn. Oct. 27, 2014) (quoting 28 U.S.C.

§ 2412(d)(1)(A)). In her present motion, Plaintiff seeks $7,113.76 in attorney fees for 34.6

hours of work. (ECF No. 28 at 5; see also Itemization of Legal Servs. at 1-2, Ex. A to Pl.’s

Memo. in Supp. of Pl.’s Mot., ECF Nos. 28-1 & 29.) The Commissioner does not object to

Plaintiff’s motion. (See ECF No. 31.) The Court finds that Plaintiff’s request is reasonable

and fair.

                                        III. ORDER

       Based on the record, memoranda, proceedings herein, and no objections to the

requested amounts, IT IS HEREBY ORDERED that:

       1. Plaintiff’s Motion for Award of Attorney’s Fees Pursuant to the Equal Access to
          Justice Act (ECF No. 27) is GRANTED.

       2. Plaintiff be awarded $7,113.76 in reasonable attorney fees, subject to offset by any
          preexisting debt that Plaintiff owes to the United States.


Dated: December 28 , 2020                                 s/Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota

                                                  Linda S. H. v. Saul
                                                  Case No. 19-cv-1863 (TNL)




                                              2
